UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6585


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICHARD L. BRYANT, a/k/a Pumpkin, a/k/a Rock,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:92-cr-00088-6)


Submitted: September 18, 2020                                     Decided: October 2, 2020


Before NIEMEYER, WYNN, and RICHARDSON, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Richard L. Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard L. Bryant seeks to appeal the district court’s order denying his “Emergency

Motion to Reopen Petition Under First Step Act of 2018 Based on Extraordinary and

Compelling Circumstances Pursuant to 18 U.S.C. 3582(c)(1)(A)(i).” This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily, a district court order is not final until it

has resolved all claims as to all parties.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015)

(internal quotation marks omitted).

       Our review of the record reveals that the district court did not adjudicate all of the

claims raised in Bryant’s motion. Id. at 696-97. Specifically, the court failed to address

Bryant’s claim that his heightened susceptibility to COVID-19 is an extraordinary and

compelling reason justifying compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

We conclude that the order Bryant seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction

and remand to the district court for consideration of the unresolved claim. Id. at 699. We

express no view as to the merits of the claim.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                            DISMISSED AND REMANDED

                                              2